DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group A (claims 1-6, 9-22) in the reply filed on 4/29/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (2015/0313025) in view of Jang et al. (2013/0126591).
Regarding claim 1, Kawasaki discloses a system comprising: metal balls that are configured not to collapse in whole or part in response to a force below a predefined force and a temperature below a predefined temperature (abstract, paragraphs 0005-0006, 0015-0027).
Kawasaki does not disclose a fixture configured to apply force to the substrate.  However, Jang discloses a thermocompression bond head that is used for soldering 
The limitations “the metal balls being configured to support a substrate, the metal balls being part of 5electrical connections between the substrate and a circuit board” and “while the substrate is subjected to the temperature, the fixture being configured to distribute the force across a surface of the substrate that is not in contact with the metal balls such that the force applied by the fixture and the support of the substrate by the metal balls maintains a 10shape of the substrate at the temperature” do not further limit the system of the metal balls and the fixture.  The substrate and the circuit board are material worked upon. And the balls being part of electrical connections are functional limitations.  
As per MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). As the references and the claimed apparatus are patentably indistinguishable, the apparatus of the prior art is reasonable expected to be able to perform the claimed functionality.
As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the 
Regarding claim 2, the limitation “the predefined force comprises seven Newtons or greater” is functional language and does not further limit the apparatus.  
 15		R	Regarding claim 3, the limitation “predefined temperature comprises a temperature between 1300 Celsius (C) and 2500C” is functional language and does not further limit the apparatus.  
Regarding claim 4, Kawasaki discloses that the metal balls comprises copper (paragraphs 0015-0027).  
20	R			Regarding claim 5, Kawasaki discloses that the metal balls comprise pure copper (paragraphs 0015-0027).  
Regarding claim 6, Kawasaki discloses that the metal balls comprise a core that is pure copper (paragraphs 0015-0027).  
30	14Attorney Docket No.: 2012318-0482/2496-US	Regarding claim 9, the solder is material worked upon, and is not required for the apparatus; therefore; the limitation “solder between at least some of the metal balls and conductive contacts on the circuit board, the solder being part of the electrical connections between the substrate and a circuit board” is material worked upon and does not further limit the apparatus. 
5	R	Regarding claim 10, the limitation “the substrate comprises one or more components on a surface of the substrate” is material worked upon.  Jang discloses that 
10	R		Regarding claim 11, the limitation “the substrate comprises an interposer configured to translate a first pitch of contacts to a second pitch of contacts, the second pitch being greater than the first pitch” is material worked upon and does not further limit the apparatus.
Regarding claims 12-14, Kawasaki does not specifically disclose that there are between 3000 metal balls and 1510,000 metal balls. However, based on the current specification, the amount of balls are based on the size of the workpiece (material worked upon).  To one skilled in the art at the time of the invention it would have been obvious to determine the amount of metal balls needed for preventing the workpiece from being pressed too far toward the substrate and damaging the component.    
Regarding claim 15-16, Kawasaki discloses that of the metal balls is on the order 1-1000 microns.  This overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  To one skilled in the art at the time of the invention it would have been obvious to use the required size diameter based on how far one would want the workpiece to press down toward the substrate. 
Regarding claim 17, the limitation “the substrate is flat in shape” is material worked upon and does not further limit the apparatus.   

Regarding claim 19, the limitation “the substrate is flat in shape; and 5wherein flatness comprises a maximum deviation of no more than .0762 millimeters (3/1000 inches) in a first direction relative to a plane and in a second direction relative to the plane, the first direction being different than the second direction” is material worked upon and does not further limit the apparatus.  
10		 	Regarding claim 20, the limitation “the substrate comprises an interposer; and wherein the substrate is configured to connect electrically to a probe card configured to perform testing on dice on a wafer” is material worked upon and does not further limit the apparatus.  
Regarding claim 21, the limitation “the interposer is configured to translate 15contacts at a first pitch on the probe card to contacts at a second pitch on the circuit board, the second pitch being greater than the first pitch” is material worked upon and does not further limit the apparatus.  
Regarding claim 22, Kawasaki discloses that the metal balls are configured not to collapse at all in response to the force below the predefined force and the temperature below the 20predefined temperature (abstract, paragraphs 0005-0006, 0015-0027).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN B SAAD/Primary Examiner, Art Unit 1735